The petition by the defendants Mt. McKinley Insurance Company and Everest Reinsurance Company for certification to appeal from the Appellate Court, 171 Conn.App. 61, 156 A.3d 539 (2017), is granted, limited to the following questions:"1. Did the Appellate Court properly affirm the trial court's adoption of a 'continuous trigger' theory of coverage for asbestos related disease claims as a matter of law and the trial court's related preclusion of expert testimony on current medical science regarding the actual timing of bodily injury from such disease?"2. Did the Appellate Court properly affirm the trial court's adoption of an 'unavailability of insurance' exception to the 'time on the risk' rule of contract law, which provides for pro rata allocation of defense costs and indemnity for asbestos related disease claims?"3. Did the Appellate Court properly interpret pollution exclusion clauses in certain insurance policies as applicable only to claims arising from 'traditional' environmental pollution and not to those arising from asbestos exposure in indoor working environments?"McDONALD, J., did not participate in the consideration of or decision on this petition.